EXHIBIT 10.12
 
THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS.  THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO RUBICON
FINANCIAL INCORPORATED THAT SUCH REGISTRATION IS NOT REQUIRED.
 
CONVERTIBLE TERM NOTE
 
DATED: August 18, 2015
 
FOR VALUE RECEIVED, RUBICON FINANCIAL INCORPORATED, a Nevada corporation (the
“Borrower”), hereby promises to pay to Eric Petersen or Meghan Petersen (the
“Holder”) or its registered assigns or successors in interest, on order, the sum
of Two Hundred Fifty Thousand Dollars and no cents ($250,000.00)(the “Principal
Amount”) together with any accrued and unpaid interest hereon, on December 16,
2015 (the “Maturity Date”) if not sooner paid.
 
The following terms shall apply to this Note:
 
1. Interest Rate.  Interest payable on this Note shall accrue at a rate per
annum (the “Interest Rate”) equal to ten percent (10%) per annum.  Interest on
the Principal Amount shall be payable in full on the Maturity Date, whether by
acceleration or otherwise.  In the event of the redemption or conversion of all
or any portion of the Principal Amount, accrued interest on the amount so
redeemed or converted shall be paid on the date of redemption or conversion, as
the case may be.
 
2. Payment of Principal Amount.   The Borrower shall pay the Holder the entire
Principal Amount of this Note, if not earlier converted or redeemed, on the
Maturity Date in one lump sum payment.
 
3. Optional Redemption of Principal Amount.  The Borrower will have the option
of prepaying the outstanding Principal Amount (“Optional Amortizing
Redemption”), in whole or in part, by paying to the Holder a sum of money equal
to one hundred percent (100%) of the Principal Amount to be redeemed, together
with accrued but unpaid interest thereon and any and all other sums due, accrued
or payable to the Holder arising under this Note (the “Redemption Amount”) on
the Redemption Payment Date (as defined below).  The Borrower shall deliver to
the Holder a notice of redemption (the “Notice of Redemption”) specifying the
date for such Optional Redemption (the “Redemption Payment Date”), which date
shall be not less than seven (7) business days after the date of the Notice of
Redemption (the “Redemption Period”).  On the Redemption Payment Date, the
Redemption Amount shall be paid in good funds to the Holder.  In the event the
Borrower fails to pay the Redemption Amount on the Redemption Payment Date as
set forth herein, then such Notice of Redemption will be null and void.
 
4. Holder’s Conversion Rights.  At any time the Holder shall have the right, but
not the obligation, to convert all or any portion of the then aggregate
outstanding Principal Amount of this Note, together with interest due hereon,
into shares of restricted common stock in the Borrower (the “Shares”), subject
to the terms and conditions set forth herein.  The Holder may exercise such
right by delivery to the Borrower of a written Notice of Conversion (as set
forth below).  The Shares to be issued upon such conversion are herein referred
to as the “Conversion Shares.”
 
 
1

--------------------------------------------------------------------------------

 
 
 
(a)  
In the event that the Holder elects to convert any amounts outstanding under
this Note into Shares, the Holder shall give notice of such election by
delivering an executed and completed notice of conversion (a “Notice of
Conversion”) to the Borrower, which Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount and accrued interest
being converted.  On each Conversion Date (as hereinafter defined) and in
accordance with its Notice of Conversion, the Holder shall make the appropriate
reduction to the Principal Amount and accrued interest as entered in its records
and shall provide written notice thereof to the Borrower within two (2) business
days after the Conversion Date.  Each date on which a Notice of Conversion is
delivered or faxed to the Borrower in accordance with the provisions hereof
shall be deemed a “Conversion Date”.  A form of Notice of Conversion to be
employed by the Holder is annexed hereto as Exhibit A.

 
(b)  
Pursuant to the terms of a Notice of Conversion, the Borrower shall deliver to
the Holder a certificate representing the Conversion Shares within three (3)
business days after the expiration of the period set forth in Section 4(d) below
(the “Delivery Date”).  In the case of the exercise of the conversion rights set
forth herein the conversion privilege shall be deemed to have been exercised and
the Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Borrower of the Notice of
Conversion.  The Holder shall be treated for all purposes as the record holder
of such Shares, unless the Holder provides the Borrower written instructions to
the contrary.

 
(c)  
The number of Shares to be issued upon each conversion of this Note shall be
determined by dividing that portion of the Principal Amount and interest to be
converted, if any, by 0.20.

 
(d)  
Upon the receipt of a Conversion Notice from Holder, the Borrower shall have
fifteen (15) days to redeem the Principal Amount and accrued interest specified
in the Conversion Notice. If upon expiration of the period specified above, the
Borrower does not redeem the amount specified in the Conversion Notice, the
Borrower shall deliver the Shares to the Holder as specified herein.

 
5. Issuance of Replacement Note.  Upon any partial conversion of this Note, a
replacement Note containing the same date and provisions of this Note shall, at
the written request of the Holder, be issued by the Borrower to the Holder for
the outstanding Principal Amount of this Note and accrued interest which shall
not have been converted or paid.
 
6. Warrant. The Borrower shall issue the Holder a five-year warrant to purchase
1,250,000 shares of common stock at $0.20 per share, as further described and
subject to the terms and conditions of the Warrant Agreement attached hereto as
Exhibit B.
 
7. Events of Default. Upon the occurrence and continuance of an Event of Default
beyond any applicable grace period, the Holder may make all sums of principal,
interest and other fees then remaining unpaid hereon and all other amounts
payable hereunder immediately due and payable.  In the event of such an
acceleration, the amount due and owing to the Holder shall be 100% of the
outstanding principal amount of the Note (plus accrued and unpaid interest and
fees, if any) (the “Default Payment”).  The Default Payment shall be first
applied to accrued and unpaid interest due on the Note and then to outstanding
principal balance of the Note. Further, in the Event of Default, the Borrower
shall issue and deliver to the Holder 2,500,000 shares of common stock, $0.001
par value per share, as liquidated damages, which such shares of common stock
shall be validly issued and duly authorized.
 
 
2

--------------------------------------------------------------------------------

 
 
The occurrence of any of the following events is an “Event of Default”:
 
i.  
Failure to Pay Principal, Interest or other Fees.  The Borrower fails to pay
when due any installment of principal or interest hereon in accordance herewith,
and such failure shall continue for a period of thirty (30) days following the
date upon which any such payment was due.

 
ii.  
Receiver or Trustee.  The Borrower shall make an assignment for the benefit of
creditors, or apply for or consent to the appointment of a receiver or trustee
for it or for a substantial part of its property or business; or such a receiver
or trustee shall otherwise be appointed.

 
iii.  
Judgments.  Any money judgment, writ or similar final process shall be entered
or filed against the Borrower or its property or other assets for more than
$500,000, and shall remain unvacated, unbonded or unstayed for a period of
thirty (30) days.

 
iv.  
Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings or relief under any bankruptcy law or any law for the relief
of debtors shall be instituted by or against the Borrower.

 
8. Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
9. Notices.  Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given:  (a) upon personal delivery to
the party notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the Borrower at:
Rubicon Financial Incorporated, 18872 MacArthur Boulevard, First Floor, Irvine,
California  92612, facsimile number (949) 333-1526 and to the Holder at the
address and facsimile number set forth on the signature page of this Note, or at
such other address as the Borrower or the Holder may designate by ten days
advance written notice to the other parties hereto.
 
10. Amendment Provision.  The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument issued hereunder, as it may be amended or supplemented.
 
11. Assignability.  This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may not be assigned by the Borrower without the
consent of the Holder.
 
12. Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to principles of conflicts
of laws.  Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of Nevada or in the federal courts located in the State of Nevada.  Both
parties agree to submit to the jurisdiction of such courts.  The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs.  In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.
 
13. Construction.  Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
effective as of this 18th day of August, 2015.
 
RUBICON FINANCIAL INCORPORATED
 
 
By: /s/ Joseph Mangiapane, Jr.

 
Joseph Mangiapane, Jr., CEO/President

 
HOLDER:
Eric Petersen


By: /s/ Eric Petersen                                                      
 
 
Address: 1660 Hotel Circle N. #616 San Diego, CA  92108


Facsimile Number: 888-344-0423
 
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert all or part of the Note into
Shares)
 
[Name and Address of Holder]
 


 
The Undersigned hereby converts  $_________ of the principal due on [________
__, 2015] under the Convertible Term Note issued by Rubicon Financial
Incorporated dated __________ __, 2015 by delivery of Shares in Rubicon
Financial Incorporated on and subject to the conditions set forth in the Note.
 
1.           Date of
Conversion                                           _______________________
 
2.           Shares To Be
Delivered:                                   _______________________
 
 
By:_______________________________
 


 
Name:_____________________________
 


 
Title:______________________________
 
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
[FORM OF]
 
 
WARRANT
 


THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH
SECURITIES, OR DELIVERY OF AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUER OF THESE SECURITIES THAT SUCH OFFER, SALE
OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE SECURITIES ACT,
OR UNLESS SOLD IN FULL COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT.
 
RUBICON FINANCIAL INCORPORATED
 
COMMON STOCK WARRANT
 
No:                                                      
 
Date of Issuance:                                                      
 
FOR VALUE RECEIVED, Rubicon Financial Incorporated, a Nevada corporation (the
“Company”), hereby grants to
_____________________________________________________ (“Holder”), as of the Date
of Issuance indicated above.  The amount and kind of securities obtainable
pursuant to the rights granted hereunder and the exercise price for such
securities are subject to adjustment pursuant to the provisions contained in
this Warrant.


This Warrant is subject to the following provisions:


1.  
Exercise of Warrant.

 
1.1. Purchase of Shares.  Subject to the terms and conditions hereinafter set
forth, Holder is entitled, upon surrender of this Warrant at the principal
office of the Company (or at such other place as the Company shall notify Holder
in writing), to purchase from the Company up to One Million Two Hundred Fifty
Thousand (1,250,000) shares of the Company’s restricted Common Stock (the
“Warrant Shares”) for $0.20 per share (the “Exercise Price”).
 
1.2. Exercise Period.  Holder may exercise this Warrant for a period (“Exercise
Period”) commencing on the date hereof and terminating on [fifth anniversary
from issuance].
 


 
B-1

--------------------------------------------------------------------------------

 
 
1.3. Exercise Procedure.
 
(a) This Warrant shall be deemed to have been exercised at such time when the
Company has received all of the following items (the “Exercise Time”):
 
i. a completed Exercise Notice, as described in Section 1.5, executed by Holder
exercising all or part of the purchase rights represented by this Warrant;
 
ii. this Warrant; and
 
iii. payment to the Company of an amount equal to the Exercise Price multiplied
by the number of Warrant Shares being purchased, at the election of Holder, by
wire transfer or certified check payable to the order of the Company, except in
cases where the Holder indicates in the Exercise Notice that it intends to
exercise this Warrant in the manner specified in Section 1.4.  The person or
persons in whose name(s) any certificate(s) representing Warrant Shares shall be
issuable, upon exercise of this Warrant, shall be deemed to have become the
holders(s) of record of, and shall be treated for all purposes as the record
holder(s) of, the Warrant Shares represented.
 
(b) Certificates for Warrant Shares purchased upon exercise of this Warrant
shall be delivered by the Company to Holder as soon as practicable after the
date of the Exercise Time.  Unless this Warrant has expired or all of the
purchase rights represented hereby have been exercised, the Company shall
prepare a new Warrant, substantially identical hereto, representing the rights
formerly represented by this Warrant which have not expired or been exercised
and shall as soon as practicable deliver such new Warrant to the person
designated for delivery in the Exercise Notice.
 
(c) The Warrant Shares issuable upon the exercise of this Warrant shall be
deemed to have been issued to Holder at the Exercise Time, and Holder shall be
deemed for all purposes to have become the record holder of such Common Stock at
the Exercise Time.
 
(d) The issuance of certificates for Warrant Shares upon exercise of this
Warrant shall be made without charge to Holder for any issuance tax in respect
thereof or other cost incurred by the Company in connection with such exercise
and the related issuance of Warrant Shares (other than any transfer taxes
resulting from the issuance of Warrant Shares to any person other than Holder).
 
(e) The Company shall not close its books against the transfer of this Warrant
or of any Warrant Shares issued or issuable upon the exercise of this Warrant in
any manner which interferes with the timely exercise of this Warrant.
 
(f) During the Exercise Period, the Company shall reserve and keep available out
of its authorized but unissued Common Stock such number of Warrant Shares
issuable upon the full exercise of this Warrant.  All Warrant Shares which are
so issuable shall, when issued and upon the payment of the applicable Exercise
Price, be duly and validly issued, fully paid and nonassessable and free from
all taxes, liens and charges and not subject to the pre-emptive rights of any
holder of Common Stock or any other class or series of stock of the
Company.  During the Exercise Period, the Company shall not take any action
which would cause the number of authorized but unissued Common Stock to be less
than the number of such shares required to be reserved hereunder for issuance
upon exercise of this Warrant.
 
 
B-2

--------------------------------------------------------------------------------

 
 
1.4. Cashless Exercise. Notwithstanding the provisions of Section 1.3(a)(iii)
requiring payment by wire transfer or check, the Company agrees that, unless
otherwise prohibited by law, Holder shall have the right at any time and from
time to time to exercise this Warrant in full or in part on a cashless basis,
computed using the following formula:


X = Y (A - B)
A


Where:


X = The number of Warrant Shares to be issued to the Holder pursuant to this
cashless exercise;


Y = The number of Warrant Shares in respect of which the net issue election is
made;


A = The Fair Market Value  (as defined below) of one Warrant Share at the time
the cashless exercise election is made; and


B = The Exercise Price (as adjusted to the date of the cashless exercise).


 
The term “Fair Market Value” shall mean  (A) if the class of Warrant Shares is
exchange-traded, the closing sale or last sale price per share of the class of
Warrant Shares, (B) if the class of Warrant Shares is regularly traded in any
over-the-counter market, the average of the bid and asked prices per share of
the class of Warrant Shares, and (C) if the class of Warrant Shares is not
traded as described in clause (A) or (B), the per share fair market value of the
class of Warrant Shares as determined in good faith by the Company’s Board of
Directors.  Fair Market Value as of a given date with respect to clauses (A) and
(B) shall be determined as of the close of business on the day prior to the date
of determination, or if no trading in the class of Warrant Shares takes place on
such date, on the next preceding trading day on which there has been such
trading.
 
1.5. “Easy Sale” Exercise.  In lieu of the payment methods set forth above, when
permitted by law and applicable regulations, the Holder may pay the Exercise
Price through a “same day sale” commitment from the Holder (and if applicable a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”)), whereby the Holder irrevocably elects to exercise this Warrant
and to sell at least that number of Warrant Shares so purchased to pay for the
Exercise Price (and up to all of the Warrant Shares so purchased) and the Holder
(or, if applicable, the FINRA Dealer) commits upon sale (or, in the case of the
FINRA Dealer, upon receipt) of such Warrant Shares to forward the Exercise Price
directly to the Company, with any sale proceeds in excess of the Exercise Price
being for the benefit of the Holder.
 
 
B-3

--------------------------------------------------------------------------------

 
 
1.6. Exercise Notice.  Upon any exercise of this Warrant, Holder shall deliver
to the Company an Exercise Notice in substantially the form set forth in
Exhibit A hereto.
 
1.7. No Fractional Shares.  If a fractional share of Warrant Shares would, but
for the provisions of this Section 1.7, be issuable upon exercise of the rights
represented by this Warrant, the Company shall round up the number of shares
delivered to Holder to the nearest whole share.


2.  Adjustments to Warrant Shares.
 
2.1 Capital Reorganizations and Other Reclassifications.  In case of any capital
reorganization of the Company, or of any reclassification of the Common Stock,
or in case of the consolidation of the Company with, or the merger of the
Company with, or merger of the Company into, any other corporation (other than a
consolidation or merger which does not result in any reclassification or change
of the outstanding Common Stock) or of the sale of the properties and assets of
the Company as, or substantially as, an entirety to any other corporation or
entity, this Warrant shall, after such capital reorganization, reclassification
of the Common Stock, consolidation, merger, or sale, be exercisable, upon the
terms and conditions specified in this Warrant, for the kind, amount and number
of shares or other securities, assets, or cash to which a holder of the number
of Common Stock purchasable (at the time of such capital reorganization,
reclassification of the Common Stock, consolidation, merger or sale) upon
exercise of such Warrant would have been entitled to receive upon such capital
reorganization, reclassification of the Common Stock, consolidation, merger, or
sale; and in any such case, if necessary, the provisions set forth in this
Section 2 with respect to the rights and interests thereafter of Holder shall be
appropriately adjusted so as to be applicable, as nearly equivalent as possible,
to any shares or other securities, assets, or cash thereafter deliverable on the
exercise of this Warrant.  The Company shall not effect any such consolidation,
merger, or sale, unless prior to or simultaneously with the consummation thereof
the successor corporation or entity (if other than the Company) resulting from
such consolidation or merger or the corporation or entity purchasing such assets
or other appropriate corporation or entity shall assume, by written instrument,
the obligation to deliver to Holder such shares, securities, assets, or cash as,
in accordance with the foregoing provisions, such holders may be entitled to
purchase and other obligations hereunder.
 
2.2 Notice of Record Date, etc.  In the event the Company shall propose to take
any action of the types requiring an adjustment pursuant to this Section 2 or a
dissolution, liquidation or winding up of the Company shall be proposed, the
Company shall give notice to Holder as provided in Section 8, which notice shall
specify the record date, if any, with respect to any such action and the date on
which such action is to take place.  Such notice shall also set forth such facts
with respect thereto as shall be reasonably necessary to indicate the effect of
such action (to the extent such effect may be known at the date of such notice)
on the Exercise Price and the number, kind or class of shares or other
securities or property which shall be deliverable or purchasable upon the
occurrence of such action or deliverable upon the exercise of the Warrants.  In
the case of any action which will require the fixing of a record date, unless
otherwise provided in this Warrant, such notice shall be given at least twenty
(20) days prior to the date so fixed, and in case of all other action, such
notice shall be given at least thirty (30) days prior to the taking of such
proposed action.
 
 
B-4

--------------------------------------------------------------------------------

 
 
3. No Voting Rights.  This Warrant shall not entitle Holder to any voting rights
or other rights as a stockholder of the Company.
 
4. Transfer of Warrant.   The securities represented hereby and the Warrant
Shares issuable upon exercise hereof have not been registered under the
Securities Act and may not be offered, sold or otherwise transferred, pledged or
hypothecated in the absence of a registration statement in effect with respect
to such securities, or delivery of an opinion of counsel in form and substance
satisfactory to the Company that such offer or sale or transfer, pledge or
hypothecation is in compliance with the Securities Act, or unless sold in full
compliance with Rule 144 under the Securities Act.
 
5. Representations and Warranties of the Company.  The Company represents and
warrants to Holder as follows:
 
(a) This Warrant has been duly authorized and executed by the Company and is a
valid and binding obligation of the Company enforceable in accordance with its
terms; and
 
(b) The Warrant Shares, when issued in accordance with the terms hereof, will be
validly issued, fully paid and nonassessable.
 
 
B-5

--------------------------------------------------------------------------------

 


6. Representations and Warranties by Holder.  Holder represents and warrants to
the Company as follows:


(a) This Warrant is being acquired for its own account, for investment and not
with a view to, or for resale in connection with, any distribution or public
offering thereof within the meaning of the Securities Act.  Upon exercise of
this Warrant, Holder shall, if so requested by the Company, confirm in writing,
in a form reasonably satisfactory to the Company, that the Warrant Shares
issuable upon exercise of this Warrant are being acquired for investment and not
with a view toward distribution or resale;


(b) Holder understands that this Warrant and the Warrant Shares have not been
registered under the Securities Act by reason of their issuance in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act pursuant to Section 4(2) thereof and that this Warrant and the
Warrant Shares may be resold without registration under the Securities Act only
in certain limited circumstances;


(c) Holder has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the purchase of this
Warrant and the Warrant Shares purchasable pursuant to the terms of this Warrant
and of protecting its interest in connection therewith;


(d) Holder is able to bear the economic risk of the purchase of the Warrant
Shares pursuant to the terms of this Warrant; and


(e) Holder is an accredited investor within the meaning of Regulation D
promulgated under the Securities Act.


7. Replacement.  Upon receipt of evidence reasonably satisfactory to the Company
(an affidavit of Holder shall be satisfactory) of the ownership and the loss,
theft, destruction or mutilation of this Warrant, and in the case of any such
loss, theft or destruction, upon receipt of indemnity reasonably satisfactory to
the Company or, in the case of any such mutilation upon surrender of such
Warrant, the Company shall execute and deliver in lieu of such Warrant a new
Warrant of like kind representing the same rights represented by such lost,
stolen, destroyed or mutilated certificate and dated the date of such lost,
stolen, destroyed or mutilated certificate.


8. Notices.  Except as otherwise expressly provided herein, all notices and
deliveries referred to in this Warrant shall be in writing and shall be
delivered personally, sent by reputable overnight courier service (charges
prepaid) or sent by registered or certified mail, return receipt requested,
postage prepaid and shall be deemed to have been given when so delivered (or
when received, if delivered by any other method) if sent (i) to the Company, at
its principal executive offices and (ii) to Holder, at Holder’s address as it
appears in the records of the Company.


9. Amendment and Waiver.  The provisions of this Warrant contain the entire
understanding between the parties hereto with respect to the subject matter
hereof and may be amended and waived only if such amendment or waiver is set
forth in writing executed by the Company and the Holder.
 
 
B-6

--------------------------------------------------------------------------------

 


10. Descriptive Headings; Governing Law.  The descriptive headings of the
several Sections of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant.  This Warrant shall be construed in
accordance with the laws of the State of California applicable to contracts made
and performed within such State, without regard to principles of conflicts of
law.


11. Benefits of Agreement; Successors.  This Warrant shall be binding and inure
to the benefit of the parties and their respective successors and assigns
hereunder; provided that this Warrant may be assigned by Holder only in
compliance with the conditions specified in and in accordance with all of the
terms of this Warrant.  This Warrant does not create and shall not be construed
as creating any rights enforceable by any other person or corporation.


12. Severability.  If any provision of this Warrant shall be held to be invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions of this Warrant.


IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officers and to be dated the Date of Issuance
hereof.


RUBICON FINANCIAL INCORPORATED




By:                                                                      
      Joseph Mangiapane, Jr., CEO/President


 
 
B-7

--------------------------------------------------------------------------------

 
 
EXHIBIT A                                                    
EXERCISE NOTICE
 
RUBICON FINANCIAL INCORPORATED
 
Attention:  Chief Executive Officer
 
The undersigned hereby elects to purchase, pursuant to the provisions of the
Common Stock Warrant issued by Rubicon Financial Incorporated and held by the
undersigned, the original of which is attached hereto, and (check the applicable
box):
 
¨
Tenders herewith payment of the exercise price in full in the form of cash or
check in the amount of $____________ for _________ of such securities.

 
¨
Elects the Net Issue Exercise option pursuant to Section 1.4 of the Warrant, and
accordingly requests delivery of a net of ______________ of such securities,
according to the following calculation:

 
X = Y (A-B)                         (       ) = (____) [(_____) - (_____)]
           
A                                                              (_____)
 
Where X = the number of shares of Common Stock to be issued to Holder.
 
Y =  the number of shares of Common Stock purchasable under the amount of the
Warrant being exchanged (as adjusted to the date of such calculation).
 
A = the Fair Market Value of one share of the Company’s Common Stock.
 
B = Exercise Price (as adjusted to the date of such calculation).
 
¨           Elects the Easy Sale Exercise option pursuant to Section 1.5 of the
Warrant, and accordingly requests delivery of a net of ______________ of such
securities.
 
The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for its own account for investment purposes only, and not for resale
or with a view to distribution of such shares or any part thereof.
 
HOLDER:
 
 
                                                                                                             
Name in which shares should be registered:
 
Name:                        
                                                                                                                                                         
Title:                                                        
 
Date:                                                        
 
Address:
                                                                 
                                                                 
 
 
B-A-1

--------------------------------------------------------------------------------

 
 